Lore, C. J:—
This is an offense which embraces a number of elements. In the first count there are no elements of the offense set out, such as are required to be specified in order to advise the defendant specifically of what fie is to meet. It has been decided in this Court again and again that where the crime embraces a number of elements, those elements must be specified.
We therefore order that the first count be stricken out.
At the trial, it having been testified by some of the witnesses for the defence, that on the morning of November 30, 1896, the defendant was seen by them at a different place from that where the alleged offense was committed, and that on that day a raid was made on several polcy writers’ places by the police,
Mr. Ward asked the witness John F. Dolan the following question:
“ Upon the thirtieth day of November, 1896—-the day it has been testified that a raid was made on mo French Street—were there not other policy writers’ places raided by the police? ”
Mr. White objected to the question as irrelevant.
Mr. Ward:—I offer this testimony to identify the day for which I have proved an alibi for the defendant.
Lore, C. J:—
A majority of the Court (consisting of Grubb and Pennewill, J. J.,) think it is admissible.
Grubb, J:—
It is admitted on the ground that it is relevant to the establishment of the defense of alibi.